The plaintiff was injured on September 25, 1964, when she fell into a hole in a public sidewalk at a point near a power line pole owned and maintained by the defendant. The jury returned a verdict for the defendant. The sole exception is to the court’s instruction to the jury to the effect that “ Massachusetts Electric Company is not liable for the negligent act, if any, of any predecessor corporation.” The pole in question had been installed in 1928 by another corporation which was merged into the defendant corpora*846tian “sometime in the past ten years” prior to the trial. The plaintiff contends that under the provisions of G. L. c. 156B, § 80 (b), formerly c. 156, § 46C, the defendant assumed all of the liabilities and obligations of the corporation which had installed the pole. We need not decide that issue for the reason that there is no evidence in the record that the condition which caused the plaintiff to fall existed at the time of the merger which was fixed only as within a ten year span. On the limited bill of exceptions before us, which does not include the remainder of the judge’s charge to the jury, the plaintiff shows no error resulting from the instruction to which she excepted.
Robert K. Cunningham for the plaintiff.
Charles R. Desmurais for the defendant.

Exceptions overruled.